FOURTH DIVISION
                              DILLARD, C. J.,
                        DOYLE, P. J., and MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     June 20, 2018




In the Court of Appeals of Georgia
 A18A0807. IN THE INTEREST OF J. W., a child.                                DO-028

      DOYLE, Presiding Judge.

      The mother of J. W. appeals from a juvenile court order granting the maternal

grandfather’s petition for permanent guardianship of J. W., a minor child born on

March 28, 2003. The mother contends that the juvenile court erred because the

evidence was insufficient to support findings that (1) continuing efforts of

reunification would be detrimental to the child, and (2) guardianship was in the best

interests of the child. Because the record supported the juvenile court’s findings, we

affirm.

      When reviewing the findings that support a guardianship order,

      this [C]ourt construes the evidence in favor of the judgment and
      determines whether a rational trier of fact could have found clear and
      convincing evidence that reunification services should not be provided.
      We neither weigh the evidence nor determine the credibility of
      witnesses; we defer to the juvenile court’s factfinding and affirm unless
      the appellate standard is not met.1


      So viewed, the evidence shows that the mother met J. W.’s father when they

were using methamphetamine together. The father and mother dated for a few

months, but after they stopped seeing each other romantically, the mother learned that

she was pregnant with J. W. According to the mother, during the first several years

of J. W.’s life, she began using methamphetamine on a daily basis — eventually

doing it “constantly like non-stop” — “neither one of us was exactly the best parent.”

Her drug use was due in part to the strain of “working at night and trying to take care

of everything and the baby [J. W.] during the day.” In the meantime, the mother gave

birth to two additional children, and from a very young age, J. W. began to exhibit

behavioral problems; and after J. W. was evaluated later, he was diagnosed with

Asperger’s syndrome, reactive attachment disorder, and post traumatic stress disorder.



      1
        In the Interest of K. G., 343 Ga. App. 345, 347 (2) (b) (807 SE2d 70) (2017).
See also Strickland v. Strickland, 298 Ga. 630, 633-334 (1) (783 SE2d 606) (2016)
(“In the appellate review of a bench trial [over child custody], a trial court’s factual
findings must not be set aside unless they are clearly erroneous. Rather, due deference
must be given to the trial court, acknowledging that it has the opportunity to judge the
credibility of the witnesses.”) (citations omitted).

                                            2
      In the summer of 2015, when J. W. was twelve, the mother was evicted and

could not maintain housing or employment, a dependency action was initiated, and

J. W. was adjudicated dependent and placed with his maternal grandfather. In October

2015, a final adjudication of dependency was entered along with a disposition order

adopting a reunification case plan for the mother and granting custody to the

grandfather until further order from the juvenile court. The case plan required that J.

W. receive appropriate mental health counseling and that the mother: attend

residential drug treatment and remain sober, work with parenting coaches to gain

insight into her own parenting and J. W.’s needs, acquire stable, drug-free housing,

develop healthy and supportive relationships with law-abiding people, and refrain

from contacting people actively using drugs or engaging in other criminal activity.

      In early 2016, a review order was entered finding that J. W. had stabilized in

the grandfather’s home and improved in school, and the court ordered that additional

benefits be sought for the child and visitation by the mother could ensue as approved

by J. W.’s therapist. In July 2016, the grandfather petitioned the juvenile court for

permanent guardianship over J. W., and after a preliminary hearing in September

2016, the court held a hearing in February 2017, which hearing was continued until

May 2017 because the mother was without legal representation. Following a final

                                          3
hearing, which included testimony from the mother, the grandfather, the guardian ad

litem (“GAL”), and J. W.’s therapist, the juvenile court entered an order granting the

permanent guardianship. The mother now appeals.

       1. The mother contends that the evidence did not support a finding by clear and

convincing evidence that continuing efforts of reunification would be detrimental to

J. W. Because there is evidence specifically showing that, in light of J. W.’s

diagnosed disorders, continued uncertainty about his living situation and

guardianship would be harmful, we disagree.

       Before a juvenile court is authorized to appoint a permanent guardian, the court

is required to “[f]ind that reasonable efforts to reunify such child with his . . . parents

would be detrimental to such child. . . .”2 At the hearing, the evidence showed that the

mother had made substantial progress on her case plan by entering into a residential

treatment facility and remaining sober, attending counseling, and obtaining

employment. But there was also evidence that, since the case plan was put into effect,

she had entered into and wished to maintain a romantic relationship with a boyfriend

on probation for possession of methamphetamine, despite five months earlier telling

the juvenile court that she had no interest in dating, and she understood the risks

       2
           OCGA § 15-11-240 (a) (1).

                                            4
inherent in entering into a romantic relationship with someone else in recovery from

drug addiction. At the time of the final hearing, the mother had decided to move from

the Douglas County area (where J. W. went to school, received therapy, and lived

with his grandfather) to the Savannah, Georgia area, temporarily residing in two

locations until arriving at her third a week before the final hearing.

      Pertinent to the mother’s relocation and housing circumstances, there was

evidence from both the GAL and from J. W.’s therapist, a licensed practicing

counselor, addressing J. W.’s heightened need for stability due to his diagnosis of

Asberger’s syndrome and post-traumatic stress disorder. It was undisputed that since

moving in with his grandfather, J. W. had progressed significantly — his behavior

improved, he had begun developing positive relationships with peers, and he had

moved from an assistive classroom to a classroom in a “regular middle school, [in]

which, amazingly, he’s done pretty well.” J. W.’s progress was attributed to the

therapy and stability he enjoyed while living with his grandfather. The GAL testified

that because of his condition, J. W. needs “a lot of stability” and would not “do well

with change. . . so I think that it would be probably very detrimental to his progress

to move him.”



                                          5
      Similarly, J. W.’s therapist testified that “he’s still working through his

trauma[,] and . . . sometimes he experiences . . . a re-traumatization, which is

indicat[ed] by his behaviors.” The therapist explained that “what I’m referring to

when I say that is, especially the ongoing court situation and the consistent reminders

of [‘]where am I going to be[‘] and [‘]who will I be placed with[‘] and [‘]what does

my future look like[?’]” Therefore, “if a court situation comes about and he knows

that there may be a change,” his behavior regresses. The therapist emphasized in this

testimony that, due to J. W.’s diagnoses, disruptions in stability, such as a move to

Savannah with his mother to live with his younger siblings, would “set him back at

a very important [time].” This was also based on his history with his mother when J.

W. “was responsible for caring for his [younger] siblings[,] . . . and . . . facing the

potential for that responsibility again creates anxiety and re-traumatizes him.” Based

on J. W.’s need for stability, the mother’s history and current lack of established,

long-term stability and sobriety, the therapist concluded that a permanent

guardianship with his grandfather “would be very helpful.” The therapist specifically

explained that a reunification plan would be harmful because it would prolong the

uncertainty: “[J. W.] needs . . . something he can hold onto, something he can say this

is what’s going to happen and we’re going to plan around it.”

                                          6
      This testimony about J. W.’s needs at the time of the final hearing and the

mother’s history and her circumstances at the final hearing provided clear and

convincing evidence that continuing to work a reunification plan would be

detrimental to J. W.3 Accordingly, this enumeration is without merit.

      2. The mother also contends that the evidence failed to show that guardianship

was in the best interests of J. W. Again, we disagree.

      In addition to the finding above, the juvenile court must make a finding “that

the appointment of a permanent guardian for such child is in the best interests of such

child and that the individual chosen as such child’s permanent guardian is the

individual most appropriate to be such child’s permanent guardian taking into

consideration the best interests of the child.”4 Here, the GAL and J. W.’s therapist

both testified that granting the grandfather’s guardianship petition was in the best

interest of J. W.5 This was supported by the above testimony outlining the harm


      3
        See In the Interest of K. G., 343 Ga. App. at 350 (affirming finding of clear
and convincing evidence that reunification would be detrimental because of the
child’s particular needs and the mother’s failure to meet them).
      4
          OCGA § 15-11-240 (a) (4).
      5
        The GAL noted that termination of the mother’s parental rights was not in J.
W.’s best interest because she had a relationship with him, and continued contact was
not detrimental to J. W.

                                          7
suffered by J. W. in his mother’s custody and the harm to J. W. presented by

continuing the uncertainty in his living conditions that he had already experienced for

the two years prior to the guardianship hearing.6

      In the appellate review of a bench trial . . . due deference must be given
      to the trial court, acknowledging that it has the opportunity to judge the
      credibility of the witnesses. After giving the juvenile court’s findings
      of fact the required deference, we find that the court was authorized to
      conclude that the permanent guardian had demonstrated by clear and
      convincing evidence that the appointment of a permanent guardian
      would be in [J. W.’s] best interests.7


Accordingly, this enumeration presents no basis for reversal.

      Judgment affirmed. Dillard, C. J., and Mercier, J., concur.



      6
         See In the Interest of M. F., 298 Ga. 138, 140 n. 4 (780 SE2d 291) (2015)
(finding no material difference in former Juvenile Code and current Juvenile Code
with respect to orders of permanent guardianship); In the Interest of D. T. A., 318 Ga.
App. 182, 185 (2) (733 SE2d 466) (2012) (decided under former Juvenile Code and
noting that the same evidence that shows a lack of parental care and control can also
support a finding that termination is in a child’s best interests); Whitehead v. Myers,
311 Ga. App. 680, 688-689 (1) (716 SE2d 785) (2011) (guardianship under former
Code). See also In the Interest of A. B., 274 Ga. App. 230, 232 (617 SE2d 189) (2005)
(“it is well settled that children need permanence of home and emotional stability[,]
or they are likely to suffer serious emotional problems”) (citations omitted).
      7
      (Citation and punctuation omitted.) In the Interest of K. G., 344 Ga. App. 674,
676-677 (2) (__ SE2d __) (2018).

                                          8